Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1, 8, and 15, the Examiner asserts that the following is found to be indefinite:
“providing, to the first user device, the customized onboarding portal, wherein the customized onboarding portal enables a user of the first user device to connect to the WLAN system in a streamlined manner, relative to a non-customized onboarding portal”

(emphasis added)
The Examiner asserts that the invention, as claimed, fails to establish the metes and bounds to allow one of ordinary skill to understand what is meant by “streamlined manner” or the metrics that are being compared to determine how the claimed invention results in a more streamlined manner relative to a non-customized onboarding portal.  The Examiner asserts that the claimed invention does not establish how or what is specifically being relied upon, what degree, or what comparisons are being made in order to allow one of ordinary skill in the art adequately determine what the applicant specifically means by being more streamlined and to allow one of ordinary skill in the art to determine at what point is the claimed invention more streamlined when compared to the state of the art.  To put it another way, one of ordinary skill in the art would be unable to determine when infringement occurs as the claimed invention does not establish the necessary metes and bounds that one can refer to so that a definite determination can be made that defines when a streamline manner has been attained.  
Although the claims are interpreted in light of the specification, i.e. ¶ 29 of the applicant’s specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, the specification simply states that reducing the amount of manual steps, amount of information required to be manually entered, and the like, but fails to establish how much of a reduction in steps would result in the invention being streamlined.  Moreover, ¶ 29 is referring to “WiFi Pre-Boarding Portal” and not to “customizing onboarding portal” or “non-customized onboarding portal.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 – 9, 11, 13 – 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sahni et al. (US PGPub 2021/0142226 A1).
In regards to claims 1, 8, and 15, Sahni discloses (Claim 1) a method comprising; (Claim 8) a computer-readable storage medium having non-transitory computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising; (Claim 15) a system comprising:
(Claim 15)
one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising (Fig. 1):
receiving user data, wherein the user data includes identifying information for at least a first user device (¶ 33, 34, 37, 39, 42, 56, 58 wherein user data identifying the user and their device is received); 
detecting a device within connection range of a wireless local area network (WLAN) system (¶ 15, 16, 21, 33, 34, 36, 37, 39, 56, 58 wherein a device within a connection range of a WLAN is detected); 
determining, based on the user data, that the device is the first user device (¶ 33, 34, 37, 39, 42, 56, 58 wherein the system determines that the detected device is the user’s device); 
In regards to:
generating a customized onboarding portal for the first user device based on the user data, wherein the customized onboarding portal includes at least one element of the user data; and 
providing, to the first user device, the customized onboarding portal, wherein the customized onboarding portal enables a user of the first user device to connect to the WLAN system in a streamlined manner, relative to a non-customized onboarding portal 
(¶ 34, 39, 42, 53, 56, 58 wherein the system provides a portal for the particular user’s device based on the user’s data and the portal includes an element of the user data, e.g., event information, advertisements, offers, reservations, directions, map information, check-in, ticket, and etc.; ¶ 34, 39, 42, 53, 56, 58 wherein the system provides a customized portal for the user device as it corresponds to the respective user in order to enable the user’s devices to connect to the network in a streamlined manner as the information is known.  
In other words, in light of ¶ 29 of the applicant’s specification, less manual steps are involved or required by the user as the system provides a more automated and efficient means of allowing the user’s device communicate with the physical location’s network in order to detect when the user’s device has entered its network and determining the location and heading of the user’s device to more accurately determine how the user’s device is traveling within the network in order to take appropriate actions for the user.  To accomplish this, a connection, i.e. portal, is generated and managed to allow the user’s device to communicate with the physical location’s system).  
In regards to claims 2, 9, and 16, Sahni discloses the method of claim 1 (the computer-readable storage medium of claim 8; the system of claim 15), the method further comprising: determining, based on the user data, that the user of the first user device intends to visit a physical location of the WLAN system, wherein the user data is received while the first user device is not in connection range of the WLAN system (¶ 34, 56, 58, wherein the system determines that a user has an intent to visit a physical location of the WLAN system by referring to reservation information and wherein the reservation is provided to the system ahead of time, which allows the system to determine when the customer is approaching the physical location).  
In regards to claims 4 and 11, Sahni discloses the method of claim 1 (the computer-readable storage medium of claim 8), the method further comprising: upon determining that the device is the first user device, transmitting a notification to an employee device, wherein the notification indicates that the user has entered a physical location of the WLAN system (¶ 34, 56, 58 wherein the system determines that a user has an intent to visit a physical location of the WLAN system by referring to reservation information and wherein the reservation is provided to the system ahead of time, which allows the system to determine when the customer is approaching the physical location and notify an employee of the physical location that the customer is within vicinity/approaching the physical location).  
In regards to claims 6, 13, and 19, Sahni discloses the method of claim 1 (the computer-readable storage medium of claim 8; the system of claim 15), the method further comprising: 
allowing the first user device to connect to the WLAN system; 
determining a current physical location of the first user device; 
identifying one or more output devices proximate to the current physical location of the first user device; and 
transmitting, to the identified one or more output devices, at least one element of the user data
 (¶ 34, 56, 58 wherein the user’s mobile device is allowed to connect to the WLAN, have its current location determined, identify output devices proximate to the current location, and transmit user data to the identified output devices, such as, but not limited to, an employee’s device that is provided with the name of the user).  
In regards to claims 7, 14, and 20, Sahni discloses the method of claim 6 (the computer-readable storage medium of claim 13; the system of claim 19), wherein transmitting, to the identified one or more output devices, at least one element of the user data comprises: 
transmitting a name of the user to the identified one or more output devices; and 
transmitting an instruction for the user to the identified one or more output devices, wherein the identified one or more output devices, upon receiving the transmission, output the name of the user and the instruction for the user
(¶ 34, 53, 56, 58 wherein the user’s mobile device is allowed to connect to the WLAN, have its current location determined, identify output devices proximate to the current location, and transmit user data to the identified output devices, such as, but not limited to, an employee’s device that is provided with the name of the user so that the employee can greet or know that the user is approaching or is at their physical location and provide a corresponding service or product to the customer).  

______________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahni et al. (US PGPub 2021/0142226 A1) in view of Lanpher et al. (US PGPub 2016/0364790 A1).
In regards to claims 3, 10, and 17, Sahni discloses the method of claim 1 (the computer-readable storage medium of claim 8; the system of claim 15), wherein the user data includes a scheduled appointment at a physical location of the WLAN system […] (¶ 58 wherein the user data includes reservation information for a particular location and wherein the system is also capable of allowing a user to check into the merchant).  
Sahni discloses a system and method for wireless tracking when a user has entered within the vicinity of a physical location and utilizing captured and previously stored information to notify another user at the physical location that the user is within vicinity and providing the other user with instructions on how to approach or handle the user.  Although Sahni discloses that the system and method can be used for monitor user check-in, reservations, and appointments, as well as requiring some input from the user to confirm their actions, Sahni fails to explicitly disclose whether it is old and well-known in the art of reservation management systems that utilize similar systems to prompt a user to confirm their reservation.
To be more specific, Sahni fails to explicitly disclose:
the method of claim 1, wherein the user data includes a scheduled appointment at a physical location of the WLAN system, and wherein the customized onboarding portal prompts the user to confirm the scheduled appointment.
However, Lanpher, which is directed towards a similar location based tracking and reservation system teaches that it is old and well-known in the art to not only monitor the location of the user in order to verify that the user is at a particular location, but to also prompt the user to confirm their reservation as this allows the system and service provider to be assured that the user will be visiting a particular location in accordance with the specifics of the reservation and further allow the service provider and system to properly and efficiently manage the reservation.  Lanpher teaches that such features help protect against fraudulent reservations, ensure that products will be available for customers, and better manage product launches.
(For support see: ¶ 16, 17, 18, 19, 20, 22, 23, 37, 38, 41, 42, 44, 45, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user location tracking and reservation system of Sahni with the ability to have a user confirm their reservation, as taught by Lanpher, as this would help protect against fraudulent reservations, ensure that products will be available for customers, and better manage product launches.
In regards to claims 5 and 12, Sahni discloses the method of claim 4 (the computer-readable storage medium of claim 11), wherein the notification further includes a name of the user and a product that the user has expressed interest in (¶ 58 wherein the notification informs the employee of the name of the user and that the user has an expressed interest of a product offered by the physical location, e.g., a meal).  
Sahni discloses a system and method for wireless tracking when a user has entered within the vicinity of a physical location and utilizing captured and previously stored information to notify another user at the physical location that the user is within vicinity and providing the other user with instructions on how to approach or handle the user.  Although Sahni discloses that the system and method can be used for monitor user check-in, reservations, and appointments, as well as requiring some input from the user to confirm their actions, Sahni fails to provide the more conservative interpretation of a user actively selecting a specific product that they have a specific interest in rather than Sahni disclosure of the user providing an indication of a general interest in products that are available at the physical location.
To be more specific, Sahni fails to explicitly disclose:
the method of claim 4, wherein the notification further includes a name of the user and a product that the user has expressed interest in.
However, Lanpher, which is directed towards a similar location based tracking and reservation system teaches that it is old and well-known in the art to not only monitor the location of the user in order to verify that the user is at a particular location in order to take acquire, use, purchase, or take advantage of products available at the physical location, but further teaches that the user can specifically select a specific product that they have interest in.  Lanpher teaches that such features help with ensuring that products will be available for customers and allows service providers to manage product launches.
(For support see: ¶ 16, 17, 18, 19, 20, 22, 23, 37, 38, 41, 42, 44, 45, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user location tracking and reservation system of Sahni with the ability to have a user confirm their reservation, as taught by Lanpher, as this would help with ensuring that products will be available for customers and allows service providers to manage product launches.
In regards to claim 18, Sahni discloses the system of claim 15, the method further comprising: upon determining that the device is the first user device, transmitting a notification to an employee device, wherein the notification indicates that the user has entered a physical location of the WLAN system and a product that the user has expressed interest in (¶ 34, 56, 58 wherein the system determines that a user has an intent to visit a physical location of the WLAN system by referring to reservation information and wherein the reservation is provided to the system ahead of time, which allows the system to determine when the customer is approaching the physical location and notify an employee of the physical location that the customer is within vicinity/approaching the physical location; ¶ 58 wherein the notification informs the employee of the name of the user and that the user has an expressed interest of a product offered by the physical location, e.g., a meal).  
Sahni discloses a system and method for wireless tracking when a user has entered within the vicinity of a physical location and utilizing captured and previously stored information to notify another user at the physical location that the user is within vicinity and providing the other user with instructions on how to approach or handle the user.  Although Sahni discloses that the system and method can be used for monitor user check-in, reservations, and appointments, as well as requiring some input from the user to confirm their actions, Sahni fails to provide the more conservative interpretation of a user actively selecting a specific product that they have a specific interest in rather than Sahni disclosure of the user providing an indication of a general interest in products that are available at the physical location.
To be more specific, Sahni fails to explicitly disclose:
the system of claim 15, the method further comprising: upon determining that the device is the first user device, transmitting a notification to an employee device, wherein the notification indicates that the user has entered a physical location of the WLAN system and a product that the user has expressed interest in.
However, Lanpher, which is directed towards a similar location based tracking and reservation system teaches that it is old and well-known in the art to not only monitor the location of the user in order to verify that the user is at a particular location in order to take acquire, use, purchase, or take advantage of products available at the physical location, but further teaches that the user can specifically select a specific product that they have interest in.  Lanpher teaches that such features help with ensuring that products will be available for customers and allows service providers to manage product launches.
(For support see: ¶ 16, 17, 18, 19, 20, 22, 23, 37, 38, 41, 42, 44, 45, 66)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user location tracking and reservation system of Sahni with the ability to have a user confirm their reservation, as taught by Lanpher, as this would help with ensuring that products will be available for customers and allows service providers to manage product launches.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Tocco (WO 2013/025770 A1); Munteanu (WO 2016/187582 A1); Kinsey II (US PGPub 2014/0136264 A1); Seidman (WO 2014/078672 A2); Moldavsky et al. (US PGPub 2015/0080032 A1); Randell et al. (US PGPub 2015/0161643 A1); Eramian (US PGPub 2016/0027073 A1); Ahn et al. (US PGPub 2020/0015034 A1); Tuchman (US PGPub 2007/0138268 A1); Brunner et al. (US PGPub 2009/0150218 A1); Jenna Telesca (The future of food: what lies (and flies) ahead for restaurant trends, technology, and, of course, food) – which are directed towards tracking the location of a user proximate to a particular location in order to be made aware that the user has entered a geofence corresponding to the particular location
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/9/2022